Exhibit 10.44


CHICO’S FAS, INC.
AMENDED AND RESTATED 2012 OMNIBUS STOCK AND INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
EMPLOYEE
This Restricted Stock Agreement (this “Restricted Stock Agreement”) is effective
as of the Grant/Award Date indicated on the Appendix hereto (the “Grant Date”),
and is entered into between Chico’s FAS, Inc., a Florida corporation (the
“Company”), and the Participant named in the Appendix hereto (the “Employee”).
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Company’s Amended and Restated 2012 Omnibus Stock and Incentive Plan, as
amended from time to time (the “Plan”), the terms of which are hereby
incorporated by reference and made a part of this Restricted Stock Agreement.
All references to specified paragraphs pertain to paragraphs of this Restricted
Stock Agreement unless otherwise specifically provided. The Human Resources,
Compensation and Benefits Committee of the Board of Directors of the Company
(the “Committee”) approved this Restricted Stock grant pursuant to the Plan,
provided that the Employee continues to be employed as an employee of the
Company on the Grant Date.
In consideration of the mutual promises set forth below, the parties hereto
agree as follows:
1.Grant of Restricted Stock. The Company hereby grants to the Employee all
right, title and interest in the record and beneficial ownership of the number
of shares of common stock, $.01 par value per share, of the Company (“Common
Stock”) indicated on the Appendix hereto subject to the provisions of this
Restricted Stock Agreement (the “Restricted Stock”). The Restricted Stock is
granted pursuant to the Plan and is subject to the provisions of the Plan, as
well as the provisions of this Restricted Stock Agreement. The Employee agrees
to be bound by all of the terms, provisions, conditions and limitations of the
Plan and this Restricted Stock Agreement. To the extent the terms of the Plan
and this Restricted Stock Agreement are in conflict, the terms of the Plan shall
govern.
2.    No Transfer of Nonvested Shares. During the period that any shares of
Restricted Stock are nonvested under this Restricted Stock Agreement, such
nonvested shares shall not be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of, other than by will, the laws of descent and
distribution, by qualified domestic relations order or as expressly provided in
Paragraph 3 or pursuant to a beneficiary designation made under the Plan. No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities, or torts of the Employee.
3.    Custody of Restricted Stock. The shares of Restricted Stock will be issued
in the name of the Employee and delivered electronically to the Plan
Administrator as escrow agent (the “Escrow Agent”), and will not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered unless and
until the expiration of the Restriction Period set forth in Paragraph 5 or the
occurrence of any of the events contemplated by Paragraphs 6 or 7.
Notwithstanding the foregoing, while such restrictions remain in effect, the
Employee may transfer the shares of Restricted Stock to a trust created by such
Employee for the benefit of the Employee and the Employee’s family as part of
the Employee’s estate planning program, provided that prior to any such
transfer, (a) the Employee must submit to the Company a legal opinion of the
Employee’s counsel, satisfactory to


 

--------------------------------------------------------------------------------




the Committee, that the transfer to such trust and the holdings of the shares of
Restricted Stock by such trust shall have no adverse tax or securities law
consequences for the Company and (b) the trust must execute and deliver to the
Company a joinder to this Restricted Stock Agreement, satisfactory to the
Committee, which shall, among other things, acknowledge the terms of the grant
of the Restricted Stock and the restrictions on transfer of the shares of
Restricted Stock imposed and established pursuant to the terms of this
Restricted Stock Agreement and the Plan, and the trust must continue the deposit
of the shares of Restricted Stock with the Escrow Agent and deposit with the
Escrow Agent a stock power endorsed in blank by the trustee on behalf of the
trust. The Company may instruct the transfer agent for its Common Stock to
reflect in its records the restrictions on transfer set forth in this Restricted
Stock Agreement and the Plan. No shares of Restricted Stock will be delivered by
the Escrow Agent to the Employee as provided in Paragraph 9 unless and until the
shares of Restricted Stock have vested and all other terms and conditions in
this Restricted Stock Agreement and the Plan have been satisfied.
4.    Risk of Forfeiture. Subject to Paragraphs 6 and 7, upon termination of
employment (as defined in Paragraph 8) prior to the last day of a Restriction
Period, the Employee shall forfeit the Restricted Stock that would otherwise
have vested at the end of said Restriction Period. The Employee hereby appoints
the Escrow Agent with full power of substitution, as the Employee’s true and
lawful attorney-in-fact with irrevocable power and authority in the name and on
behalf of the Employee, to take any action and execute all documents and
instruments, including, without limitation, stock powers which may be necessary
to electronically transfer such nonvested shares of Restricted Stock to the
Company upon such forfeiture.
5.    Vesting Dates. Subject to the forfeiture and accelerated vesting
provisions in Paragraphs 6 and 7, the restrictions applicable to the Restricted
Stock will lapse in accordance with the following Restriction Periods, as shown
in the Vesting Schedule indicated on the Appendix hereto: (i) the restrictions
as to one-third of the Restricted Stock will lapse on the first anniversary of
the Grant Date; (ii) the restrictions as to an additional one-third of the
Restricted Stock will lapse on the second anniversary of the Grant Date; and
(iii) the restrictions as to the remaining one-third of the Restricted Stock
will lapse on the third anniversary of the Grant Date. The restrictions
applicable to the Restricted Stock will lapse only in whole share increments,
with any fractional shares being combined and included with the third tranche if
the combined fractional shares equal one (1) share but included one (1) share
each with the second tranche and third tranche if the combined fractional shares
equal two (2) shares.
6.    Termination of Service. The Employee’s voluntary or involuntary
termination of employment (as defined in Paragraph 8) shall affect the
Employee’s rights under this Restricted Stock Agreement as follows:
a.    Voluntary Termination or Termination for Cause. If, other than as
specified below, the Employee voluntarily terminates employment with the Company
or the Employee’s employment is terminated by the Company for Cause prior to the
last day of a Restriction Period, then the Employee shall forfeit all nonvested
Restricted Stock. For purposes of this Restricted Stock Agreement, “Cause” shall
mean:


 

--------------------------------------------------------------------------------




(i)    if the Employee has an Employment Agreement (as defined in Paragraph
24(b)) in effect on the Grant Date that defines Cause, Cause as defined in the
Employment Agreement; or
(ii)    if the Employee does not have an Employment Agreement or such Employment
Agreement does not define Cause, the Employee’s engaging in any of the following
conduct:
(A)
Conduct resulting in a conviction of, or entering a plea of no contest to, any
felony;

(B)
Conduct resulting in a conviction of, or entering a plea of no contest to, any
crime related to employment, but specifically excluding traffic offenses;

(C)
Continued neglect, gross negligence, or willful misconduct by the Employee in
the performance of the Employee’s duties, which has a material adverse effect on
the Company or its subsidiaries;

(D)
Willful failure to take actions permitted by law and necessary to implement the
policies of the Company or its subsidiaries as such policies have been
communicated to the Employee;

(E)
Material breach of the terms of this Restricted Stock Agreement; or

(F)
Drug or alcohol abuse to the extent that such abuse has an obvious and material
adverse effect on the Company or its subsidiaries or upon the Employee’s ability
to perform his or her duties and responsibilities.

b.    Involuntary Termination without Cause. Unless Paragraph 7(c) applies, if
the Employee’s employment is terminated by the Company without Cause prior to
the last day of a Restriction Period, then the Employee shall forfeit all
nonvested Restricted Stock under this Restricted Stock Agreement. The Committee,
or its delegee, as applicable, shall retain the authority to accelerate vesting
of all or a portion of this Award in its discretion.
7.    Retirement, Death or Disability, or Change in Control. The Employee’s
Retirement, or death or Disability, or a Change in Control, shall affect the
Employee’s rights under this Restricted Stock Agreement as follows:
a.    Retirement. Unless Paragraph 7(c) applies, if the Employee’s employment
with the Company (as defined in Paragraph 8) is terminated by Retirement prior
to the last day of a Restriction Period, then as of the Termination Date, such
number of shares of nonvested Restricted Stock equal to the Accelerated Portion
shall fully vest, all restrictions (other than those described in Paragraph 12)
applicable to the Accelerated Portion of the nonvested Restricted Stock shall
terminate, the Company shall release from escrow or trust and shall deliver the
Accelerated Portion of the nonvested Restricted Stock as provided under
Paragraph 9 and the Employee shall forfeit all nonvested Restricted Stock in
excess of the Accelerated Portion. For these purposes, the “Accelerated Portion”
shall be equal to the number of shares which is the product of (i) a fraction,
the numerator of which


 

--------------------------------------------------------------------------------




is the number of months (which may not be a whole number) elapsed beginning on
the Grant Date and ending on the Termination Date and the denominator of which
is the total number of months beginning on the Grant Date and ending on the last
day of the last Restriction Period, multiplied by (ii) the total number of
shares of nonvested Restricted Stock immediately prior to the Termination Date.
For these purposes, the Employee’s position as an employee of the Company will
not be considered to be terminated by “Retirement” unless prior to the
Termination Date (i) the Employee provides written notice to the Company of
intent to formally retire; (ii) the Employee has reached age 55; (iii) the
Employee’s combined age and years of service with the Company as an employee is
equal to 65 or greater; and (iv) the Company approves the Employee’s termination
as a “Retirement” for purposes of this Restricted Stock Agreement, which
approval is in the sole discretion of the Committee, or its delegee, as
applicable.
b.    Death or Disability. If the Employee’s employment by the Company (as
defined in Paragraph 8) is terminated by death or due to a Disability prior to
the last day of a Restriction Period, then all nonvested Restricted Stock shall
fully vest and all restrictions (other than described in Paragraph 12)
applicable to such Restricted Stock shall terminate. For purposes of this
Restricted Stock Agreement, Disability shall mean that the Employee was approved
for a disability benefit under the Company’s long-term disability plan.
c.    Change in Control. If a Change in Control shall occur prior to the last
day of a Restriction Period, then all nonvested Restricted Stock shall fully
vest, all restrictions (other than those described in Paragraph 12) applicable
to such Restricted Stock shall terminate and the Company shall release from
escrow or trust and shall deliver to the Employee all shares of the Restricted
Stock, as provided in Paragraph 9, but only if either: (i) the successor company
does not assume, convert, continue, or otherwise replace the Restricted Stock on
proportionate and equitable terms or (ii) if the successor company does assume,
convert, continue, or otherwise replace the Restricted Stock on proportionate
and equitable terms and the Employee is terminated without Cause on or within
twenty-four (24) months following the Change in Control.
8.    Definition of Employment and Termination Date. For purposes of this
Restricted Stock Agreement, “employment” means employment by the Company and/or
its subsidiary (as “subsidiary” is defined under the Plan). “Termination Date”
means the date upon which the Employee is separated from employment, whether
voluntary or involuntary. Neither the transfer of the Employee from employment
by the Company to employment by a subsidiary, nor the transfer of the Employee
from employment by a subsidiary to employment by the Company, nor the transfer
of the Employee from employment by a subsidiary to employment by another
subsidiary shall be deemed to be a termination of employment of the Employee.
Furthermore, in no event shall employment be deemed terminated under this
Restricted Stock Agreement unless and until the Employee’s employment by the
Company, to the extent applicable, and each of its subsidiaries, to the extent
applicable, is terminated such that the Employee is no longer employed by the
Company or any of its subsidiaries. Moreover, the employment of the Employee
shall not be deemed to have been terminated because of absence from active
employment on account of temporary illness or during authorized vacation or
during temporary leaves of absence from active employment granted by the Company
or a subsidiary for reasons of professional advancement, education, health, or
government service, or during military leave for any period if the Employee
returns to active


 

--------------------------------------------------------------------------------




employment within ninety (90) days after the termination of military leave, or
during any period required to be treated as a leave of absence by virtue of any
valid law or agreement. The Plan Administrator’s determination in good faith
regarding whether a termination of employment of any type or Disability has
occurred shall be conclusive and determinative.
9.    Issuance and Delivery of Shares; Ownership Rights.
a.     Issuance and Delivery of Shares. Once vested, the shares of vested
Restricted Stock will be delivered to the Employee via electronic delivery to
the Employee’s account with the Company’s stock plan administrator and will be
freely transferable by the Employee. The Committee may change the procedure for
issuance and delivery of shares of vested Restricted Stock at any time.
Notwithstanding any other provision of this Restricted Stock Agreement, the
issuance and delivery of the shares of Common Stock under this Paragraph 9 shall
be subject to the requirements of Paragraph 12, including restrictions on
transfer as provided therein to the extent applicable.
b.    Ownership Rights. During the Restriction Period, the Employee may exercise
full voting rights with respect to the Restricted Stock. During the Restriction
Period, if the Employee is employed on the record date for any cash dividends
declared on the Common Stock, such cash dividends payable with respect to the
Restricted Stock shall be paid to the Employee, subject to applicable
withholdings, on the first payroll date immediately following the date such
dividends are paid to the other shareholders of the Company (but, in all events,
no later than the 15th day of the third month following the later of the end of
the Company’s tax year or the Employee's tax year that includes the record date
for such cash dividends). Subject to Paragraph 12, during the Restriction
Period, all dividends and other distributions with respect to the Restricted
Stock that are paid in Common Stock or other securities of the Company shall be
(i) issued in the name of the Employee and delivered electronically to the
Escrow Agent, (ii) subject to the same restrictions on transferability,
forfeiture, vesting, and withholding provisions as the Restricted Stock with
respect to which they were paid and (iii) delivered via electronic delivery to
the Employee’s account with the Company’s stock plan administrator and become
freely transferable by the Employee when and only to the extent the underlying
shares of Restricted Stock have vested.
10.    Reorganization of Company and Subsidiaries. The existence of this
Restricted Stock Agreement shall not affect in any way the right or power of the
Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Restricted Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
11.    Adjustment of Shares. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Common Stock or to Restricted Stock shall mean and include all securities or
other property (other than cash) that holders of Common Stock of the Company are
entitled to receive in respect


 

--------------------------------------------------------------------------------




of Common Stock by reason of each successive Recapitalization Event, which
securities or other property (other than cash) shall be treated in the same
manner and shall be subject to the same restrictions as the underlying
Restricted Stock.
12.    Certain Restrictions. By accepting the Restricted Stock, the Employee
agrees that if at the time of delivery of the shares of Restricted Stock issued
hereunder any sale of such shares is not covered by an effective registration
statement filed under the Securities Act of 1933 (the “Act”), the Employee will
acquire the Restricted Stock for the Employee’s own account and without a view
to resale or distribution in violation of the Act or any other securities law,
and upon any such acquisition the Employee will enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with the Act or any other securities law or with this
Restricted Stock Agreement.
13.    Confidentiality. By accepting the Restricted Stock, the Employee agrees
that during the twenty-four (24) month period immediately following the
Termination Date, the Employee will not use or disclose the Company’s and/or its
subsidiaries’ Confidential Information, except in the faithful performance of
the Employee’s duties for the Company. For purposes of this Restricted Stock
Agreement, Confidential Information includes trade secrets and other
confidential and proprietary information and materials pertaining to, among
other things: (a) designs (including garment and fabric) and fashion trends; (b)
sourcing, manufacturing, merchandising, licensing and supply chain processes,
techniques and plans; (c) advertising, marketing and promotional plans; (d)
technical and business strategies and processes; (e) sales, revenues, profits,
margin, expenses, and other financial information; (f) relationships between the
Company and its customers, its vendors and its employees; (g) customers’
personal identifying information; (h) stores and real estate, including
expansion and relocation plans; (i) store operations, including policies and
procedures; (j) compensation, benefits, performance history and other
information relating to the Company’s and/or its subsidiaries’ employees; and
(k) acquisitions, mergers, divestitures, and agreements regarding franchising
and distribution. Confidential Information does not include information that is,
or becomes, generally known within the industry or generally available to the
public (unless through the Employee’s improper disclosure). The purpose of this
provision is to protect the Company’s and/or its subsidiaries’ legitimate
interest in maintaining the confidentiality of its private business information;
accordingly, nothing herein is intended to or shall be construed to prohibit
communications among associates regarding their compensation or any other terms
and conditions of employment. Nothing in this Restricted Stock Agreement is
intended to or will be used in any way to limit the Employee’s rights to
communicate with a government agency, as provided for, protected under or
warranted by applicable law.
14.    Non-Competition. By accepting the Restricted Stock, the Employee agrees
that during the Restricted Period (as defined below), the Employee will not,
directly or indirectly, perform any job, task, function, skill, or
responsibility for a Competing Business within the Restricted Territory that the
Employee has provided for the Company (or its subsidiaries) within the twelve
(12) month period immediately preceding the Employee’s Termination Date. For
purposes of this Restricted Stock Agreement, a Competing Business shall mean any
direct competitor of the Company which, in general, means a specialty retailer
of: (i) better women’s intimate apparel, sleepwear and bath and body products;
or (ii) better women’s apparel whose target customers are


 

--------------------------------------------------------------------------------




35 years of age or older and have an annual household income of $75,000 or more.
Competing Business includes, but is not limited to: The J. Jill Group, Inc., L
Brands, Inc., Soft Surroundings Holdings, LLC, The Talbots, Inc., GAP, Inc.,
Victoria’s Secret Stores, Inc., and Ascena Retail Group, Inc. The Restricted
Period means the period immediately following the Employee’s Termination Date,
and is a six (6) month period for Vice Presidents and below; a twelve (12) month
period for Senior, Group and Executive Vice Presidents; and a twenty-four (24)
month period in case of the Chief Executive Officer. The Restricted Territory
means where Company’s products are marketed at the time of the Employee’s
termination. The Employee acknowledges that the foregoing restrictions may
impair the Employee’s ability to engage in certain business activities during
the defined period, but acknowledges that these restrictions are reasonable
consideration for the grant of the Restricted Stock hereunder.
15.    Nonsolicitation. By accepting the Restricted Stock, the Employee agrees
that for a period of twenty-four (24) months following the Termination Date, the
Employee will not directly or indirectly solicit, induce or attempt to influence
any Company employee (including any Company’s subsidiaries’ employee) to leave
the Company’s employ, nor will the Employee assist anyone in soliciting or
recruiting a Company employee (including a Company’s subsidiaries’ employee) for
purposes of being employed or retained as a consultant or contractor elsewhere.
    
16.    Noncompliance Reporting. By accepting the Restricted Stock, the Employee
agrees that if, at any time, the Employee learns of information suggesting
conduct by an officer or employee of the Company (including of the Company’s
subsidiaries) or a member of the Company’s Board of Directors that is unlawful,
unethical, or constitutes a material violation of any Company policy, regardless
of the source of such information, the Employee will report promptly such
information to the Company through any of the Company’s internal mechanisms
available for the reporting of such conduct such as, for instance, the Company’s
Ethics and Compliance Hotline. Nothing in this Restricted Stock Agreement is
intended to or will be used in any way to limit the Employee’s rights to
communicate with a government agency, as provided for, protected under or
warranted by applicable law.
17.    Amendment and Termination. No amendment or termination of this Restricted
Stock Agreement which would impair the rights of the Employee shall be made by
the Board, the Committee or the Plan Administrator at any time without the
written consent of the Employee. No amendment or termination of the Plan will
adversely affect the right, title and interest of the Employee under this
Restricted Stock Agreement or to the Restricted Stock granted hereunder without
the written consent of the Employee.
18.    No Guarantee of Employment. This Restricted Stock Agreement shall not
confer upon the Employee any right with respect to continuance of employment or
other service with the Company or any subsidiary, nor shall it interfere in any
way with any right the Company or any subsidiary would otherwise have to
terminate such Employee’s employment or other service at any time.
19.    Withholding of Taxes. The Company shall have the right to (i) make
deductions from the number of shares of Restricted Stock otherwise deliverable
upon satisfaction of the conditions precedent under this Restricted Stock
Agreement (and other amounts payable under this


 

--------------------------------------------------------------------------------




Restricted Stock Agreement) in an amount sufficient to satisfy withholding of
any federal, state or local taxes required by law, or (ii) take such other
action as may be necessary or appropriate to satisfy any such tax withholding
obligations, provided, in any event, the Company shall withhold only the minimum
amount necessary to satisfy applicable statutory withholding requirements unless
the Employee has elected to have an additional amount (up to the maximum allowed
by law) withheld.
20.    No Guarantee of Tax Consequences. Neither the Company nor any subsidiary
nor the Plan Administrator makes any commitment or guarantee that any federal or
state tax treatment will apply or be available to any person eligible for
benefits under this Restricted Stock Agreement.
21.    Entire Agreement. This Restricted Stock Agreement constitutes and
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes any prior or contemporaneous oral or written
agreements.
22.    Severability. In the event that any provision of this Restricted Stock
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Restricted Stock Agreement and this Restricted Stock
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.
23.    Governing Law. This Restricted Stock Agreement shall be construed in
accordance with the laws of the State of Florida to the extent federal law does
not supersede and preempt Florida law.
24.    Miscellaneous Provisions.
a.    Not a Part of Salary. The grant of an Award under the Plan is not intended
to be a part of the salary of the Employee.
b.    Conflicts with Any Employment Agreement. Notwithstanding Paragraph 21
above, if the Employee has an employment or change in control agreement with the
Company or any of its subsidiaries (an “Employment Agreement”) which contains
different or additional provisions relating to vesting of restricted stock
awards, or otherwise conflicts with the terms of this Restricted Stock
Agreement, the provisions of the Employment Agreement shall govern.
c.    Independent Covenants. The Employee acknowledges that the promises set
forth herein by either party are independent of each other and are independent
of any other provision in any other agreement between the Employee and the
Company and the existence of any claim or cause of action the Employee may have
against the Company shall not constitute a defense to enforcement of the
Employee’s promises herein.
d.    Electronic Delivery and Signatures. The Employee hereby consents and
agrees to electronic delivery of share(s) of Common Stock, Plan documents, proxy
materials, annual reports and other related documents. The Company has
established procedures for an electronic signature system for delivery and
acceptance of Plan documents (including documents relating to any


 

--------------------------------------------------------------------------------




programs adopted under the Plan and this Restricted Stock Agreement). The
Employee hereby consents to such procedures and agrees that his or her
electronic signature is the same as, and shall have the same force and effect
as, his or her manual signature. The Employee consents and agrees that any such
procedures and delivery may be effected by a third party engaged by the Company
to provide administrative services related to the Plan, including any program
adopted under the Plan.
e.    Plan and Prospectus. A copy of the Plan, as well as a prospectus for the
Plan, has been provided to the Employee, and the Employee acknowledges receipt
thereof.
25.    Clawback Provision. As a condition of receiving the Restricted Stock, the
Employee acknowledges and agrees that the Employee’s rights, payments and
benefits with respect to the Restricted Stock shall be subject to such recovery
or clawback as may be required pursuant to any applicable federal or other law
or regulation, any applicable listing standard of any national securities
exchange or system on which the Common Stock is then listed or reported or the
terms of the Company’s Incentive Compensation Clawback Policy or similar policy
as may be adopted from time to time by the Board or the Committee, which could
in certain circumstances require repayment or forfeiture of the Restricted Stock
or any shares of Common Stock or other cash or property received with respect to
the Restricted Stock. Except where offset of, or recoupment from, incentive
compensation covered by Code Section 409A (as defined in the Plan) is prohibited
by Code Section 409A, to the extent allowed by law and as determined by the
Committee, the Employee agrees that such repayment may, in the discretion of the
Committee, be accomplished by withholding of future compensation to be paid to
the Employee by the Company. Any recovery of incentive compensation covered by
Code Section 409A shall be implemented in a manner which complies with Code
Section 409A.


The Employee may reject this Restricted Stock Agreement on the internet hosting
website designated by the Company for the Plan during the thirty (30) days
following the Grant Date, in which case this Restricted Stock Agreement shall be
cancelled and forfeited ab initio. If the Employee does not reject this
Restricted Stock Agreement within those thirty (30) days, this Restricted Stock
Agreement shall be deemed accepted by the Employee.


IN WITNESS WHEREOF, this Restricted Stock Agreement has been executed and
delivered by the Company.


CHICO’S FAS, INC.


By:     Shelley G. Broader
Title:    Chief Executive Officer and President




 